Fourth Court of Appeals 4thSANCOURT
                                                                   FILED IN
                                                                       OF APPEALS
                                                                  ANTONIO, TEXAS
                                                                                             3/6/2015 4:58:51 PM
                                                                                               KEITH E. HOTTLE
                               NOTIFICATION OF LATE RECORD                                           Clerk


 Court of Appeals No., if known: 04-15-00005-CV

 Trial Court Style: Estate of Jack H. Ikenaga, Sr., Deceased

 Trial Court No.: 2011-PC-4330

 I am the official responsible for preparing the clerk’s record/reporter’s record [circle one] in the above-
 referenced appeal. The approximate date of trial was: 19 hearings from April 2014 through January 2015
 The record was originally due: March 6, 2015
 I anticipate the length of the record to be: 1000+ pages

 I am unable to file the record by the date such record is due because [check one]:

        the appellant is not entitled to appeal without paying the fee, and the appellant has failed to pay the
         fee or make arrangements to pay the fee for preparing such record.

        my other duties or activities preclude working on the record and include the following [attach
         additional pages if needed]:




        **Other. Explain [attach additional pages if needed]: I did not receive a response to an email sent to
         the attorney at the beginning of this week requesting payment in full. I did not know if the record was still
         needed. This afternoon the appellant delivered payment. I need to finish proofreading and correcting
         the last volumes and also scan the exhibits.

 I anticipate the record will be completed by: March 13, 2015
 I, as the undersigned court official, certify that a copy of this Notification of Late Record has been served by first class
 mail of fax to the parties to the judgment or order being appealed.

 Date: March 6, 2015                        Signature: /s/ Cheryl D. Hester
                                            Printed
                                            Name: Cheryl D. Hester

                                            Title: Official Court Reporter, Probate Court No. 1
Rev. 1.8.14